                                       Case 3:14-cr-00175-WHA Document 1464 Filed 09/12/21 Page 1 of 1




                                                                                                ST_FOR_RESPONSE_RE_DIXIE_FIRE.docx
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                          No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                          ORDER GRANTING [1463] MOTION
                                       COMPANY,                                          FOR LEAVE TO FILE
                                  14
                                                     Defendant.
                                  15

                                  16

                                  17        Request by amici Alex Cannara and Gene Nelson for leave to file is GRANTED. The

                                  18   requests to be heard and for the Court to invite a representative from PG&E to the Monday

                                  19   hearing are DENIED.

                                  20

                                  21        IT IS SO ORDERED.

                                  22

                                  23   Dated: September 12, 2021.

                                  24

                                  25
                                                                                            WILLIAM ALSUP
                                  26                                                        UNITED STATES DISTRICT JUDGE
                                  27

                                  28
